Exhibit 10.1

Non-Qualified Stock Option

Grant ID:                     

CORE-MARK HOLDING COMPANY, INC.

                    ,         

 

 

 

 

 

 

 

 

Re: Grant of Non-Qualified Stock Option

Dear                     :

Core-Mark Holding Company, Inc., a Delaware corporation (the “Company”), is
pleased to advise you that, pursuant to the Company’s 2007 Long-Term Incentive
Plan (the “Plan”), the Board of Directors has granted to you an option (the
“Option”) to acquire shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”), effective as of the “Date of Grant” set forth below
(as defined herein, the “Option Shares”), subject to the terms and conditions of
this letter agreement (the “Grant Agreement”) set forth herein. Any capitalized
terms used herein and not defined herein have the meanings set forth in the
Plan.

1. Option.

(a) Option Grant. Subject to the terms and conditions set forth herein, the
Company hereby grants to you (or such other persons as permitted by Section 5
below) an Option to purchase the Option Shares at the exercise price per Option
Share set forth below (the “Exercise Price”), payable upon exercise as set forth
in Section 1(b). The Option shall expire at the close of business on the date
set below (the “Expiration Date”), which is the seventh anniversary of the Date
of Grant, subject to earlier expiration as provided in Section 2 below. The
Exercise Price and the number and kind of shares of Common Stock or other
property for which the Option may be exercised shall be subject to adjustment as
provided in the Plan. Your Option is not intended to be an “incentive stock
option” within the meaning of Section 422 of the Code.

 

Number of Option Shares    ___________ Date of Grant                        ,
         Exercise Price per Option Share    $                     Vesting Dates
of Option Shares    One-third (1/3) of the Option Shares shall vest on
                     (the “First Vesting Date”) and the remaining two-thirds
(2/3) of the Option Shares shall vest in equal quarterly installments at the end
of each following three-month period, on March 31, June 30, September 30 and
December 31, in each of              and             . Expiration Date of the
Option    The seventh anniversary of the Date of Grant.

 

1



--------------------------------------------------------------------------------

(b) Payment of Option Price. Subject to Section 2 below, the Option may be
exercised in whole or in part upon payment of an amount (the “Option Price”)
equal to the product of (i) the Exercise Price and (ii) the number of Option
Shares to be acquired. Payment of the Option Price shall be made by one or more
of the following means:

(i) in cash (including check, bank draft, money order or wire transfer of
immediately available funds);

(ii) by delivery of outstanding shares of Common Stock owned by you (and not
subject to any substantial risk of forfeiture) for at least six months or such
longer period as determined from time to time by the Committee with an aggregate
value, based on the Fair Market Value on the date of exercise, equal to the
Option Price;

(iii) by means of any cashless exercise procedures approved by the Committee and
as may be in effect on the date of exercise; or

(iv) by any combination of the foregoing.

2. Exercisability/Vesting and Expiration.

(a) Normal Vesting. The Option granted hereunder may be exercised only to the
extent it has become vested, as indicated by the Vesting Dates of Option Shares
set forth in this Agreement.

(b) Normal Expiration. In no event shall any part of the Option be exercisable
after the Expiration Date.

(c) Termination of Employment. Except as provided in Section 2(d), upon your
termination of employment with, or performance of service for, the Company or
any Subsidiary for any reason, any Option Shares vested and exercisable on the
date of such termination of employment shall remain exercisable and shall
otherwise be terminated and be forfeited, at the end of the 90 day period (the
one-year period in the case of termination of employment due to your death or
Disability) following such date of termination and any Option Shares not vested
on such date of such termination of employment will be forfeited and terminate
automatically.

(d) Special Situations. Notwithstanding Section 2(c) above or any other
provision hereof to the contrary:

(i) in the event you cease to be a director, officer or employee of, or to
perform other services for, the Company or any Subsidiary due to your death,
Disability or Retirement approved by the Committee prior to the First Vesting
Date, your unvested Option Shares shall thereupon vest on a pro rata basis based
on the ratio of (A) the number of complete months beginning on the Date of Grant
and ending on the date of your termination of employment to (B) thirty six (36);

(ii) in the event of a Public Change in Control (as defined herein) and within
one year following such Public Change in Control, your employment with the
Company is terminated by the Company without Cause or you resign from your
employment with the Company for Good Reason, any unvested Option Shares shall
become fully vested and exercisable on such date of termination or resignation
and shall remain exercisable for, and shall otherwise terminate and thereafter
be forfeited at the end of, a period of 90 days following such date of
termination or resignation; or

 

2



--------------------------------------------------------------------------------

(iii) in the event of a Non-Public Change in Control (as defined herein), any
unvested Option Shares shall become fully vested and exercisable as of the date
of such Non-Public Change in Control and shall remain exercisable for, and shall
otherwise terminate and thereafter be forfeited at the end of, a period of 90
days following such Non-Public Change in Control.

For the purposes of this Grant Agreement:

“Cause” means as defined in the Plan except that the words “that has caused
demonstrable and serious injury to the Company or a Subsidiary, monetary or
otherwise” shall be added to the end of clauses (iii), (iv) and (v) of such
definition.

“Good Reason” means the resignation of a Participant following the occurrence of
(A) a material reduction in the scope of the Participant’s authorities, duties
or responsibilities; (B) a material reduction in the Participant’s salary and
benefits (other than benefits under programs that apply to all similarly
situated employees or employees of the Company in general); or (C) a change in
the principal work location of Participant of more than 100 miles from its
current location.

“Public Change in Control” means any Change in Control (as defined in the Plan)
if, upon the consummation of such Change in Control, the Shares available for
issuance under the Plan and the Awards issued thereunder (or other securities to
be issued in lieu of Shares as a result of such Change in Control) are publicly
traded on the Toronto Stock Exchange, a U.S. national securities exchange
(including the NASDAQ Stock Market), the OTC Bulletin Board or the OTC Pink
Sheets.

“Non-Public Change in Control” means a Change in Control (as defined in the
Plan) which is not a Public Change in Control (as defined above).

3. Procedure for Exercise. You may exercise all or any portion of the Option, to
the extent it has vested and is outstanding, at any time and from time to time
prior to the Expiration Date, by delivering written notice to the Company in the
form attached hereto as Exhibit A, together with payment of the Option Price in
accordance with the provisions of Section 1(b) above. The Option may not be
exercised for a fraction of an Option Share.

4. Withholding of Taxes.

(a) Participant Election. Unless otherwise determined by the Committee, you may
elect to deliver shares of Common Stock (or have the Company withhold Option
Shares acquired upon exercise of the Option) to satisfy, in whole or in part,
the minimum statutory amount the Company is required to withhold for taxes in
connection with the exercise of the Option. Such election must be made on or
before the date the amount of tax to be withheld is determined. Once made, the
election shall be irrevocable. The fair market value of the shares to be
withheld or delivered will be the Fair Market Value as of the date the amount of
tax to be withheld is determined.

 

3



--------------------------------------------------------------------------------

(b) Company Requirement. The Company shall have the right to deduct from any
payment of any kind (including salary or bonus) otherwise due to you, an amount
equal to the minimum statutory amount of any federal, state or local taxes of
any kind required by law to be withheld with respect to the delivery of Option
Shares under this Grant Agreement and/or may require you to otherwise make
adequate provision for payment to the Company of such taxes.

5. Transferability of Option. You may transfer the Option granted hereunder only
in accordance with the terms of the Plan.

6. Conformity with Plan. The Option is intended to conform in all respects with,
and is subject to all applicable provisions of, the Plan (which is incorporated
herein by reference). Inconsistencies between this Grant Agreement and the Plan
shall be resolved in accordance with the terms of the Plan. By executing and
returning the enclosed copy of this Grant Agreement, you acknowledge your
receipt of this Grant Agreement and the Plan and agree to be bound by all of the
terms of this Grant Agreement and the Plan.

7. Rights of Participants; No Additional Rights. Nothing in this Grant Agreement
shall interfere with or limit in any way the right of the Company to terminate
your employment or other performance of services at any time (with or without
Cause), nor confer upon you any right to continue in the employ or as a
director, officer or employee of, or in the performance of other services for,
the Company or a Subsidiary for any period of time, or to continue your present
(or any other) rate of compensation or level of responsibility. Nothing in this
Grant Agreement shall confer upon you any right to be selected again as a Plan
Participant, and nothing in the Plan or this Grant Agreement shall provide for
any adjustment to the number of Option Shares subject to the Option upon the
occurrence of subsequent events except as provided in the Plan.

8. Amendment. The terms of the Option may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate (including,
but not limited to, acceleration of the date of exercise of the Option);
provided that, except as otherwise provided in Sections 14, 15 and 16 of the
Plan, no such amendment shall adversely affect in a material manner any of your
rights under this Grant Agreement without your written consent.

9. Relation to Other Benefits. Any economic or other benefit to you under this
Grant Agreement or the Plan shall not be taken into account in determining any
benefits to which you may be entitled under any profit-sharing, retirement or
other benefit or compensation plan maintained by the Company or a Subsidiary and
shall not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

10. Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Grant Agreement by or on behalf of
any of the parties hereto shall bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto whether so expressed or
not.

 

4



--------------------------------------------------------------------------------

11. Severability. Whenever possible, each provision of this Grant Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Grant Agreement is held to be
prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of this Grant Agreement.

12. Counterparts. This Grant Agreement may be executed simultaneously in two or
more counterparts, each of which shall constitute an original, but all of which
taken together shall constitute one and the same Grant Agreement.

13. Descriptive Headings. The descriptive headings of this Grant Agreement are
inserted for convenience only and do not constitute a part of this Grant
Agreement.

14. Governing Law. THE VALIDITY, CONSTRUCTION, INTERPRETATION, ADMINISTRATION
AND EFFECT OF THE PLAN, AND OF ITS RULES AND REGULATIONS, AND RIGHTS RELATING TO
THE PLAN AND TO THIS GRANT AGREEMENT, SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS,
BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF DELAWARE.

15. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Grant Agreement shall be
in writing and shall be deemed to have been given when (i) delivered personally,
(ii) mailed by certified or registered mail, return receipt requested and
postage prepaid, (iii) sent by facsimile (with confirmation) or (iv) sent by
reputable overnight courier, to the recipient. Such notices, demands and other
communications shall be sent to you at the address specified in this Grant
Agreement and to the Company at 395 Oyster Point Blvd., Suite 415, South San
Francisco, CA 94080, Attn: Employee and Corporate Services, or to such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party.

16. Entire Agreement. This Grant Agreement and the terms of the Plan constitute
the entire understanding between you and the Company, and supersede all other
agreements, whether written or oral, with respect to your acquisition of the
Option Shares.

*        *        *        *        *

 

5



--------------------------------------------------------------------------------

Grant ID:                     

Signature Page to Stock Option Agreement

Please execute the extra copy of this Grant Agreement dated «Letter_Date» in the
space below and return it to the Company to confirm your understanding and
acceptance of the agreements contained in this Grant Agreement.

 

Very truly yours, CORE-MARK HOLDING COMPANY, INC. By:  

 

Name:   Title:  

 

Enclosures:    1.      Extra copy of this Grant Agreement    2.      Copy of the
2007 Long-Term Incentive Plan attached hereto as Exhibit B

The undersigned hereby acknowledges having read this Grant Agreement and the
Plan and hereby agrees to be bound by all provisions set forth herein and in the
Plan.

 

Dated:     OPTIONEE

 

       

 

    Name:



--------------------------------------------------------------------------------

EXHIBIT A

Form of Letter to be Used to Exercise Stock Option

                         , 20    

Date

 

 

 

 

 

 

 

 

 

Attention: Vice President – Human Resources

I wish to exercise the stock option granted on «Grant_Date» and evidenced by a
Grant Agreement dated as of                     ,         , to acquire
             shares of Common Stock of Core-Mark Holding Company, Inc., at an
option price of $             per share. In accordance with the provisions of
Section 1 of the Grant Agreement, I wish to make payment of the exercise price
(please check all that apply):

 

¨    in cash; ¨    by delivery of shares of Common Stock held by me; or ¨    by
means of any cashless exercise procedures approved by the Committee and as may
be in effect on the date hereof.

Please issue a certificate for these shares in the following name:

 

Name:  

 

Address:  

 

 

 

 

Very truly yours,

 

Signature

 

Typed or Printed Name

 

Social Security Number



--------------------------------------------------------------------------------

EXHIBIT B

See attached for a copy of the 2007 Long-Term Incentive Plan